Order entered December 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01406-CV

                                CITY OF DALLAS, Appellant

                                                V.

                         EAST VILLAGE ASSOCIATION, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-07239

                                            ORDER
       We GRANT appellant’s December 12, 2014 motion to reconsider this Court’s December

10, 2014 order granting it a twenty-day extension of time to file a brief. Appellant shall file its

brief by JANUARY 15, 2015. We caution appellant that no further extension of time will be

granted in this accelerated appeal absent extraordinary circumstances.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE